Deaderick, C. J.,
delivered the opinion of the court.
Mann recovered two judgments against Boyd and others, before a justice of the peace for Haywood county. Executions were issued, levied upon land, and returned to the circuit court for condemnation, and the land was ordered to be sold. But no sale was in fact made, nor have the judgments been otherwise paid. The return of the justice’s papers into the circuit court for condemnation of the land did *350not extinguish or in any manner vacate the judgments. This action was brought upon said judgments, in the circuit court, against Boyd, with counts upon judgment in the circuit court, and upon promises to pay the judgments before the justice. Upon demurrer the circuit court ruled that the action might be maintained, and upon pleas of payment, nul tiel record and set-off, verdict and judgment were' rendered for plaintiff, and defendant appealed.
As before stated, we are of opinion that the judgments before the justice were still subsisting and operative, and that plaintiff might maintain his action upon them. Freeman on Judgments, secs. 432, 474; 2 Swan, 127; 5 Col., 458.
Some payments were credited on the judgments, and judgment was rendered for the balance remaining unpaid.
There is no error in the record, and the judgment of the circuit court will be affirmed.